Case 1:20-cr-00188-JSR Document 70-2 Filed 06/26/20 Page 1 of 6




                                        EXHIBIT B
                      Case 1:20-cr-00188-JSR Document 70-2 Filed 06/26/20 Page 2 of 6
AO 93 (SDNY Rev. 01/17) Search and Seizure Warrant



                                     UNITED STATES DISTRICT COURT                                                  Original
                                                                   for the
                                                      Southern District
                                                     __________ Districtofof
                                                                           New  York
                                                                             __________

                 In the Matter of the Search of                      )
           (Briefly describe the property to be searched             )
            or identify the person by name and address)              )      Case No.      20 MAG 3878
                       See Attachment A
                                                                     )
                                                                     )
                                                                     )

                                            SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer

           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                       Southern    District of     New York
(identify the person or describe the property to be searched and give its location):

 See Attachment A

          The person or property to be searched, described above, is believed to conceal
                                                                                  the person
                                                                                          (identify
                                                                                             or describe the                           property
to be seized):
 See Attachment A


          The search and seizure are related to violation(s) of (insert statutory citations):
 18 U.S.C. §§ 1344, 1349, 1956, & 1957, and attempts and conspiracies to commit those offenses

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.
        YOU ARE COMMANDED to execute this warrant on or before                                 April 28, 2020
                                                                                                       (not to exceed 14 days)
      ✔
      ’ in the daytime 6:00 a.m. to 10 p.m.                ’
                                                   at any time in the day or night as I find reasonable cause has been
                                                   established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to the Clerk of the Court.
       Upon its return, this warrant and inventory should
                                                        . be filed under seal by the Clerk of the Court. __________
                                                                                                                       USMJ Initials

      ’ I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) ’ for            days (not to exceed 30).
                                               ’ until, the facts justifying, the later specific date of                  .

Date and time issued:            4/14/2020
                                 4:25 p.m.                                                  Judge’s signature

City and state:        New York, NY                                      Honorable Katharine H. Parker, U.S.M.J., S.D.N.Y.
                                                                                          Printed name and title
                                                                                                                   RW_USAO_00000062
                     Case 1:20-cr-00188-JSR Document 70-2 Filed 06/26/20 Page 3 of 6
AO 93 (SDNY Rev. 01/17) Search and Seizure Warrant (Page 2)

                                                                Return
Case No.:                            Date and time warrant executed:          Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                              Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the Court.



Date:
                                                                                    Executing officer’s signature


                                                                                       Printed name and title




                                                                                                                RW_USAO_00000063
             Case 1:20-cr-00188-JSR Document 70-2 Filed 06/26/20 Page 4 of 6
                                                                              Original

                                         Attachment A

I. Devices Subject to Search and Seizure

       The devices that are the subject of this search and seizure warrant (the “Subject Devices”)
are described as follows:

        1. A black/dark grey OnePlus cell phone seized from Ruben Weigand on or about March
        9, 2020 (“Subject Device-1”). Subject Device-1 is depicted below:




        2. A silver MacBook Pro Model A1502 bearing serial number C02RP1LJFVH8 seized
        from Ruben Weigand on or about March 9, 2020 (“Subject Device-2”). Subject Device-2
        is depicted below:




2017.08.02



                                                                                     RW_USAO_00000064
             Case 1:20-cr-00188-JSR Document 70-2 Filed 06/26/20 Page 5 of 6



        3. A black/dark grey Apple iPhone seized from Ruben Weigand on or about March 9,
        2020 (“Subject Device-3”). Subject Device-3 is depicted below:




II. Review of ESI on the Subject Devices

       Law enforcement personnel (who may include, in addition to law enforcement officers and
agents, attorneys for the government, attorney support staff, agency personnel assisting the
government in this investigation, and outside technical experts under government control) are
authorized to review the ESI contained on the Subject Devices for evidence, fruits, and
instrumentalities of bank fraud, and money laundering, in violation of Title 18, United States Code,
Sections 1344 (bank fraud), 1349 (conspiracy to commit bank fraud), 1956 (money laundering),
1957 (engaging in monetary transactions in property derived from specified unlawful activity),
and 1956(h) (conspiracy to commit money laundering) (the “Subject Offenses”) described as
follows:

      1.         Evidence concerning the identity or location of the owner or user of the Subject
Devices;

       2.      Evidence concerning the identity or location of, and communications with,
suspects, co-conspirators, and/or victims of the Subject Offenses, including but not limited to IP
address information, communications, photos, videos, or other attachments, and address book
information, covering the time period of 2016 to 2019;

        3.      Evidence of the Subject Offenses, such as communications, contact lists and
address books, videos, images, and other stored content information presently contained in, or on
behalf of, the Subject Devices, covering the time period of 2016 to 2019;


                                                 2
2017.08.02

                                                                                       RW_USAO_00000065
             Case 1:20-cr-00188-JSR Document 70-2 Filed 06/26/20 Page 6 of 6



       4.      Evidence of the relationships between suspects, co-conspirators, and/or victims
involved in the Subject Offenses, covering the time period of 2016 to 2019;

       5.      Evidence concerning financial transactions conducted by or between the co-
conspirators and/or victims of the Subject Offenses, including but not limited to the dates and
amounts of such transactions, the identity of and other identifying information for the parties to
such transactions and any entities involved in such transactions, and the bank account and
accountholder information for any bank accounts used in such transactions, covering the time
period of 2016 to 2019;

        6.     Evidence concerning the location of other evidence of the Subject Offenses,
including but not limited to information concerning email or other social media accounts
potentially containing relevant evidence;

       7.      Passwords or other information needed to access a user’s electronic device(s) or
other online accounts that may contain evidence of the Subject Offenses;

        8.       Non-content transactional information of activity of the Subject Devices, including
log files, dates, times, methods of connecting, ports, dial-ups, and/or locations; and

       9.      Subscriber information, in any form kept, pertaining to the Subject Devices,
including, but not limited to, applications, subscribers’ full names, all user names associated with
the subscribers and/or accounts, all account names associated with the subscribers, methods of
payment, telephone numbers, addresses, and detailed billing records.




                                                 3
2017.08.02

                                                                                       RW_USAO_00000066
